Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krysiak (US 2014/0221137).  Regarding claim 1, Krysiak discloses a game ball construction comprising a bladder (14), a valve (54) disposed in the bladder and a plurality of layers securely placed over one another to beset the bladder therein.  Note Figure 7C.  It is noted that the plurality of layers inherently define a compressive state to the bladder when inflated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2014/0221137) in view of Berggren (US 2012/0283055).  Regarding claim 2, note paragraph [0081] of Krysiak stating that the bladder may be made from rubber or other polymeric materials.  However, Krysiak does not teach the use of latex for the bladder.  Berggren reveals that it is known in the art of sports balls to form the bladder from polymeric materials or latex.  Note paragraphs [0051] and [0046].  It would have been obvious to one of ordinary skill in the art to use latex for the material of the bladder in order to take advantage of that material’s known physical characteristics.  
Regarding claim 3, Krysiak ‘137 teaches providing the ball with a valve that penetrates the wall of the bladder and the layers that cover the bladder.  Note Figures 1-4.  However, Krysiak lacks the teaching for the valve to be formed from silicon or latex material.  Berggren reveals that it is known in the art of sports balls to form the valve from a silicone material in order to seal the bladder and prevent the escape of fluid.  Note paragraph [0036].  It would have been obvious to one of ordinary skill in the art to form the valve of Krysiak from silicone in order to seal the valve and prevent the escape of fluids. 
.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2014/0221137).  Regarding claim 4, Krysiak teaches that the sports ball of Figure 7C may comprise fabric layers (50) about the bladder.  Note paragraph [0078].  Further, note paragraph [0235] of Krysiak stating that it is known in the art of sports balls to form the fabric layer from a plurality of patches attached to each other by adhesive and that nylon is a known material for forming the layer.  It would have been obvious to one of ordinary skill in the art to use nylon patches for forming the first layer about the bladder in order to take advantage of that material’s well known physical characteristics such as durability.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2014/0221137) in view of Berggren (US 2012/0283055) and Ou (US 2012/0329587).  Regarding claim 6, note paragraph [0235] of Krysiak stating that the thread winding may be coated or covered with an adhesive.  Thus, Krysiak teaches a third layer comprising an adhesive material.  Regarding the limitation for the adhesive to be a thermal adhesive, Ou reveals that it is known in the art of sports balls having a wound layer to coat the wound layer with a glue that is heat activated.  Note paragraph [0110] stating that the threads are cured in a heated mold.  It would have been obvious to one of ordinary skill in the art to use a thermal adhesive for the adhesive of Krysiak in order to cure the adhesive and secure the thread layer in place.  
Regarding claim 7, note Figure 7C of Krysiak showing the rubber layer (52).  Note also paragraph [0077] stating that rubber and latex are equally well known materials for forming layers in the ball construction.  It would have been obvious to one of ordinary skill in the art to use latex for the layer (52) of Krysiak in order to take advantage of that material’s well known physical characteristics.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2014/0221137) in view of Berggren (US 2012/0283055), Ou (US 2012/0329587) and Olivares Velasco (US 2017/0050089).  Regarding claims 8-10, note paragraph [0078] and Figure 7C of Krysiak teaching a sponge rubber layer (48) which defines the sixth layer as recited.  Regarding the limitation for the fifth and seventh layers to comprise an adhesive, Olivares Velasco reveals that it is known in the art of sports balls comprising a foam layer (340) to adhesively secure the layer.  Note paragraph [0022] stating that the padding layer is glued to one or more components of the ball.  It would have been obvious to one of ordinary skill in the art to use a thermal adhesive such as taught by Ou on the foam layer of Krysiak in order to securely set the sponge .  
Regarding claims 11-14, note paragraph [0077] of Krysiak stating that the lining (40) is adhesively applied to the inner surface of the outermost layer (38).  Further, Krysiak states that the lining can be formed of layers of fabric and latex.  It would have been obvious to one of ordinary skill in the art to form the lining (40) of Krysiak from a layer of fabric and latex in order to take advantage of those materials’ well known physical characteristics and to better retain the desired shape and firmness of the football.  Further, given Krysiak’s teaching for adhesively bonding the lining, it would have been obvious to one of ordinary skill in the art to use a thermal adhesive as taught by Ou for the adhesive in order to heat cure the layers in place.  Regarding the limitation for the fabric to comprise layers of polyester and cotton, note paragraph [0016] of Olives Velasco stating that it is known in the art of sports balls to form the fabric lining layer (104) from polyester and cotton bonded together to give the ball strength, structure and bounce.  It would have been obvious to one of ordinary skill in the art to form the fabric lining layer of Krysiak from a blend of polyester and cotton in order to give the ball strength, structure and bounce.  
Further, it is noted that Krysiak specifically states that the construction of the ball surrounding the bladder takes the form of any combination of an outermost layer, a lining, one or more layers of padding, a winding layer, one or more fabric layers and one or more layers of elastomeric material.  Note paragraph [0078].  Thus, Krysiak provides a suggestion to modify the ball construction as set forth above.  
Regarding claims 15 and 16, the cover panels (38) define a twelfth layer formed from a durable panel construct of equally measurable panels.  Note Figure 6.  
Regarding claim 17, note the rejections of claims 1 and 4-15 as these claims recite substantially similar limitations.  
Regarding claims 18-20, note the rejections of claims 16, 2 and 3, respectively as these claims recite substantially similar limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711